Name: Council Regulation (EEC) No 518/77 of 14 March 1977 laying down general rules for granting export refunds on the various added sugars in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  foodstuff;  trade policy
 Date Published: nan

 No L 73/22 Official Journal of the European Communities 21 . 3 . 77 COUNCIL REGULATION (EEC) No 518/77 of 14 March 1977 laying down general rules for granting export refunds on the various added sugars in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 2 1 . The refund shall be granted on exports of products listed in Annex II to Regulation (EEC) No 516/77 : ( a ) which are of Community origin ; ( b ) which have been imported from third countries and on which the import levy referred to in Article 2 ( 1 ) of that Regulation has been paid , provided the exporter proves :  that the produat to ibe exported and the product previously imported are one and the same, and  that the levy was collected on importation . 2 . In the cases covered by subparagraph 1 ( b), the refund on each product shall be equal to the levy collected on importation where this levy is lower than the refund applicable on the day of exportation ; the refund shall be equal to the refund 'applicable on the day of exportation where the levy collected on importation is higher than this refund . Article 3 The refund shall be paid upon proof :  that the products fulfil one or other of the two conditions set out in Article 2 ( l),iand  that the products have been exported from the Community . Having regard Co the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/ 77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ( l ),;and in particular Article 5 (3 ) thereof, Having regard to the proposal from the Commission , Whereas Article 5 (3 ) of Regulation (EEC) No 516/77 provides that the Council shail'l adopt general rules for granting export refunds on the products listed in Annex II to that Regulation ; Whereas provision should be made for the refund to be granted not only on products of Community origin but also on products imported from and re ­ exported to third countries ; whereas , however, to prevent speculation , the grant of a refund in such cases should be subject to certain conditions ; Whereas to avoid distortions of competition between Community traders , the administrative conditions under which they operate must 'be identical through ­ out the Community , HAS ADOPTED THIS REGULATION : Article 4 1 . Council Regulation (EEC) No 1838/69 of 16 Sep ­ tember 1969 laying down general 'rules for granting export refunds on the various added sugars in products processed from fruit and vegetables (2 ), is hereby repealed . Article 1 This Regulation lays down general rules for granting the export refunds referred to in Article 5 (3 ) of Regulation (EEC) No 516/77 . (') See page 1 of this Official Journal . (*) OJ No L 236, 19 . 9 . 1969 , p. 2 . 21.3.77 Official Journal of the European Communities No L 73/23 2 . All references to the Regulation repealed by virtue of paragraph 1 shall be treated as references to this Regulation . Article 5 This Regulation shall enter into force on 1 April 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1977 . For the Council The President J. SILKIN